114 Mich. App. 395 (1982)
319 N.W.2d 341
CITIZENS INSURANCE COMPANY OF AMERICA
v.
POVEY
Docket No. 54659.
Michigan Court of Appeals.
Decided March 18, 1982.
Baxter & Hammond (by William M. Bremer), for plaintiff.
Dunnings & Canady, P.C., for defendant.
Before: R.B. BURNS, P.J., and D.F. WALSH and MacKENZIE, JJ.
PER CURIAM.
Defendant-appellant, Lora J. Povey, was injured while riding as a passenger in an automobile. The driver of the automobile was insured; the owner of the automobile was not. Plaintiff, Citizens Insurance Company, had issued an insurance policy to Lora Povey's father which provided Lora Povey with uninsured motorist converage. Lora Povey recovered the amount of the policy limit from the insurance company insuring the driver of the automobile in which she was injured. She then sought uninsured motorist benefits from the plaintiff on the claim against the uninsured owner of the automobile.
Plaintiff filed a complaint for declaratory judgment as to the rights of the parties under the policy. The trial court granted summary judgment to the plaintiff on the grounds that there were no uninsured motorist benefits payable to the defendant as a result of this accident. We find no error in this ruling and affirm.
The relevant sections of the insurance policy *397 issued by the plaintiff provide in pertinent part as follows:
"The Company will pay all sums which the Assured, or his legal representative, shall be legally entitled to recover as damages from the owner or operator of an uninsured highway vehicle, because of
COVERAGE F  Bodily Injury, or
COVERAGE G  Property Damage
sustained by the Assured, caused by accident and arising out of the ownership, maintenance or use of such uninsured highway vehicle;

* * *
"`uninsured highway vehicle' means:
"(a) A highway vehicle with respect to the ownership, maintenance or use of which there is, in at least the amounts specified by the financial responsibility law of the state in which the insured highway vehicle is principally garaged, no bodily injury and property damage liability bond or insurance policy applicable at the time of the accident with respect to any person or organization legally responsible for the use of such vehicle, or with respect to which there is a liability bond or insurance policy applicable at the time of the accident but the company writing such insurance is or becomes insolvent; or * * *."
Defendant argues that since one of the tortfeasors, here the owner of the automobile, was uninsured there should be coverage under the uninsured motorist provisions of the policy with respect to defendant's claim against that tortfeasor. In so arguing, however, she misreads the clear wording of the policy. The policy provides that the uninsured benefits are payable if the vehicle is uninsured, not if one of the tortfeasors is uninsured. The vehicle, however, is not an "uninsured highway vehicle", as that term is defined in the contract, if any person legally responsible for the use *398 of the vehicle is insured in the manner required by the contract even if another person who is also legally responsible for the use of the vehicle is not insured. In other words, even if the owner of the vehicle had no insurance herself at the time of the accident, she was nevertheless the owner of an "insured highway vehicle" when the vehicle was being used or operated by an insured driver.
Nor do we find any merit in defendant's assertion that denying her the right to recover uninsured motorist benefits on her claim against the uninsured owner would "defeat the reasonable expectations of the insured and permit the insurer to escape payment rendering the coverage illusory". From the definition of an "uninsured highway vehicle" in the policy it is clear that the purpose of the coverage is to provide the insured with benefits at least equal in amount to the amounts of insurance specified in the financial responsibility law. If the vehicle is insured in that amount, it is not an uninsured vehicle. No uninsured motorist benefits would be payable for injuries sustained in an accident making the owner or operator of such a vehicle liable to the insured. The expectation of the policyholder, therefore, is only that she will receive benefits at least equal to those specified in the financial responsibility law and not that she will always be compensated fully for whatever injuries she may sustain in an accident.
In this case the reasonable expectations of the defendant policyholder were not defeated. She was paid the policy limit amount by the insurer of the driver of the automobile. We find no error in the trial court's grant of the motion for summary judgment.
Affirmed. Costs to appellee.